DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
     This Office Action responses to the Applicant’s Amendment filed on 01/27/2021
      Claims 1-16 are pending for examination.

Allowable Subject Matter
    Claims 1-16 are allowed.
    The following is a statement of reasons for the indication of allowable subject matter:  
        The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.

         Regarding independent claim 1, the prior art does not teach or suggest the claimed invention having “put a first magnetic domain having a magnetization direction which is the same as or opposite to a magnetization direction of a magnetic domain stored in a first layer located on one end side of the first magnetic memory line, into the first layer, on the basis of a value of first data received from the controller and the magnetization direction of the magnetic domain stored in the first layer, such that 
          Regarding claims 2-8, the claims have been found allowable due to their dependencies to claim 1 above. 

	Regarding independent claim 9, the prior art does not teach or suggest the claimed invention having “the magnetic memory is configured to: put a first magnetic domain having a magnetization direction which is the same as or opposite to a magnetization direction of a magnetic domain stored a first layer located on one end side of the first magnetic memory line, into the first layer, on the basis of a value of first 
          Regarding claims 10-11, the claims have been found allowable due to their dependencies to claim 9 above. 

	Regarding independent claim 12, the prior art does not teach or suggest the claimed invention having “wherein the magnetic memory is configured to: put a first 
          Regarding claims 13-14, the claims have been found allowable due to their dependencies to claim 12 above. 

	
	Regarding independent claim 15, the prior art does not teach or suggest the claimed invention having “the magnetic memory is configured to: put a first magnetic 
          Regarding claim 16, the claim has been found allowable due to their dependency to claim 15 above. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375.  The examiner can normally be reached on Monday to Friday 8:00AM 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-2712-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/MINH D DINH/Examiner, Art Unit 2827                                                                                                                                                                                                        
/HUAN HOANG/Primary Examiner, Art Unit 2827